Citation Nr: 0600397	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

3. Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION


The veteran had active service range of motion March 1942 to 
June 1943.  He died on March [redacted], 2002.  The appellant is his 
widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, and 
to Dependents' Education Assistance.  

The Board in March 2005 remanded the case for necessary 
development.  It now returns for review.  

The appellant was afforded an RO hearing to address her claim 
in December 2003, and a transcript of that hearing is 
contained in the claims folder.  In October 2004, the 
appellant withdrew her request for a Board hearing.  38 
C.F.R. § 20.702(e) (2005).



FINDINGS OF FACT

1.  The death certificate indicates that the veteran died in 
March 2002, and lists his immediate cause of death as 
cerebrovascular disease.  The Certificate of Death notes that 
significant conditions contributing to the veteran's death 
were diabetes mellitus, coronary artery disease, 
hypertension, and antiphospholipid syndrome.

2. During the veteran's lifetime, service connection was 
established only for schizophrenic reaction.

3.  The veteran's service-connected schizophrenic reaction or 
treatment for that disorder did not caused or contribute to 
the cause of death.  
  
4. The cause of death and conditions contributing to the 
cause of death were not causally related to the veteran's 
service-connected schizophrenic reaction.

5. The veteran's cerebrovascular disease, diabetes mellitus, 
coronary artery disease, hypertension, and antiphospholipid 
syndrome, and any causally associated diseases or disorders, 
were not present during service and did not manifest to a 
compensable degree within one year from the date of the 
veteran's separation from service, and there is no medical 
evidence that otherwise establishes that these disease were 
incurred in service.

6. No claim for VA benefits was pending at the time of the 
veteran's death.

7. The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  A disorder causing or contributing to the veteran's 
death, including cerebrovascular disease, diabetes mellitus, 
coronary artery disease, hypertension, and antiphospholipid 
syndrome, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform claimants of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will notify claimants to 
submit relevant evidence in their possession.  38 C.F.R. § 
3.159(b).  VA has fulfilled these requirements in this case.  

The appellant has been informed of the information and 
evidence necessary to substantiate her claim by a rating 
decision in January 2003, and by a statement of the case in 
July 2003 and supplements thereto in March 2004, August 2005, 
and September 2005.  She was specifically advised of the 
notice and duty to assist provisions of the VCAA in an August 
2002 VCAA letter.  By this letter, the appellant was informed 
of information and evidence that she should submit in 
furtherance of her claim, and was informed of the assistance 
VA would provide in obtaining that evidence.  She was also 
requested to submit any pertinent evidence in her possession.  
By the above-noted RO decisions and statement of the case and 
supplements thereto, the appellant was informed of 
development already undertaken, as well as evidence of record 
pertinent to her claim on appeal.  

Recent VA and private treatment including the veteran's 
terminal hospitalization report, as well as the veteran's 
death certificate, are associated with the claims folder.  VA 
medical opinions, addressing the questions of the cause of 
death, have been obtained and associated with the claims 
folder.  The opinions also addressed the opinions provided by 
a private physician, Craig Bash, M.D., also address questions 
of the cause of the veteran's death including as related to 
service-connected disability.  The VA examiner pointed out 
that some records of private treating physician Dr. Bernacki 
had not been obtained and associated with the claims folder.  
However, the RO, with the appellant's authorization, had 
requested those records, and had subsequently in November 
2002 written the appellant informing her that those records 
were not obtained, and requesting her assistance in obtaining 
those records.  The Board notes in this regard that "[T]he 
duty to assist is not always a one-way street.  If [an 
appellant] wishes help, [she] cannot passively wait for it in 
those circumstances where [she] may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA's duty in assisting the appellant to obtain those private 
medical records has been fulfilled.  

The appellant was afforded the opportunity of hearings to 
address her appeal, and she did testify at a hearing before 
an RO hearing officer in December 2003, a transcript of which 
is contained in the claims folder.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board remanded the case in March 2005 for additional 
development including for the VA examiner to address medical 
opinions provided by Dr. Bash.  That development was 
completed, and the RO thereafter appropriately issued 
supplemental statements of the case, as noted above.  
Development requested in that remand has been completed to 
the extent required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, while the veteran was not afforded such 
notice prior to the initial RO adjudication in July 2002 of 
the appealed claim of entitlement to service connection for 
the cause of death, that error was not prejudicial to the 
veteran's claim in this instance since, as discussed above, 
he was given ample notice and opportunity to remedy 
deficiencies in his claim.  Id.  VCAA notice was afforded 
prior to the January 2003 initial RO adjudication of the 
Survivors' and Dependents' Education Assistance claim.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since she was given ample notice and opportunity to remedy 
deficiencies in her claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

Assuming, arguendo, that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death. For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A death certificate informs that the veteran died on March 
[redacted], 2002, at Shadyside Hospital, in Pittsburgh, Pennsylvania.  
The death certificate listed the immediate cause of death as 
cerebrovascular disease, and listed no underlying causes of 
death.  However, conditions listed as significant conditions 
contributing to death were diabetes mellitus, coronary artery 
disease, hypertension, and antiphospholipid syndrome.  The 
death certificate lists no other causes of death or 
conditions contributing to death.  An autopsy was not 
performed, and the case was not referred to a medical 
examiner or coroner.  

At the time of the veteran's death, he was service-connected 
for schizophrenic reaction, rated 70 percent disabling. 

The appellant contends that lithium treatment for the 
veteran's service-connected schizophrenic reaction caused or 
contributed to the cause of the veteran's death, as a result 
of lithium toxicity.  To support her contention, she 
submitted two letters by Craig N. Bash, M.D., a private 
physician.  In these letters, Dr. Bash presented medical 
opinions supportive of her claim.  In the first of these 
letters, in March 2005, the substance of his arguments, to 
the extent that they are relevant to the claim, were that the 
veteran, in his compromised health, suffered from toxic 
effects of elevated lithium levels as a result of treatment 
for his service-connected schizophrenic reaction, and this 
lithium toxicity resulted in reduced brain and cardiovascular 
function which ultimate caused or contributed to the 
veteran's death.  In support of this opinion, Dr. Bash noted 
that the veteran was administered large doses of Valsartan, 
which, he contended, was a diuretic which would have 
increased the effect of the veteran's low sodium levels and 
thereby increased the effect of the lithium levels in the 
veteran, contributing to their toxic effect.  Dr. Bash 
further argued that the veteran's initial presentation at his 
terminal hospitalization with symptoms of mental status 
changes, shaking, diaphoresis, slurred speech, dysphagia, 
difficulty forming words, as well as presenting with 
hypoglycemia, high lithium levels, low sodium levels, 
bradycardia, and arrhythmia, were all consistent with lithium 
toxicity.  

A VA examiner in a January 2003 report provided a medical 
opinion based on review of the claims folder and associated 
medical record.  He addressed the causes of the veteran's 
death including as may be related to service-connected 
disability.  The examiner noted the claimant's contention 
that lithium prescribed by VA as treatment for the veteran's 
service-connected psychiatric disorder caused or contributed 
to his death.  However, the VA examiner noted that Shady Side 
Hospital lab work associated with the veteran's terminal 
hospitalization at that facility in March 2002, showed 
maximally borderline elevated lithium levels.  These included 
a reading of 1.5 mEq/L on March 20, which was above the 
reference range of 0.6-1.2 used at the hospital, but was 
still within the reference range of 0.6-1.5 mEq/L used by 
Pittsburgh VA Health Care System.  The VA examiner noted that 
following the discontinuance of lithium carbonate (LiCO3) 
administration during that hospitalization, readings from 
March 21 to March [redacted] were between 0.8 mEq/L and 1.4 mEq/L.  
The VA examiner further noted that mildly elevated lithium 
levels in the 1.5 to 2.5 mEq/L range were generally 
associated with mild symptoms including neuromuscular 
excitability, irregular course tremors, fascicular twitching, 
sluggishness, ataxia, nausea, vomiting, diarrhea, sinus 
bradycardia, and hypotension.  

The VA examiner further noted that the veteran had multiple 
medical problems which were more likely than lithium toxicity 
to have caused or contributed to the veteran's stroke, 
including renal insufficiency and coronary artery disease.  
The VA examiner also noted the inconsistent medical care 
pursued by the veteran, with poor coordination of treatment, 
and treatment sought from multiple sources including VA as 
well as a private internist and cardiologist.  The VA 
examiner noted that the treatment records from Shadyside 
hospital do not list the veteran's lithium levels as a 
contributing cause of the veteran's terminal illnesses or of 
the veteran's death.  While the VA examiner noted that the 
veteran was taking Valsartan, which may result in sodium 
depletion which in turn could result in increased lithium 
levels, the VA examiner emphasized that this did not appear 
to have been a problem in this case, as the veteran's recent 
chemistry results did not show significant renal compromise 
or significant loss of sodium so as to make lithium 
concentrations a concern.  The VA examiner also noted that 
dehydration might result in elevated lithium levels, but then 
noted that dehydration was not found to be a medical problem 
in the veteran's case.  In any event, the VA examiner 
emphasized that there was no indication of the veteran's 
mildly elevated lithium levels contributing to the cause of 
death.

Another VA physician, reviewing the veteran's medical 
records, provided a letter in January 2003 specifically 
addressing the allegation that lithium toxicity caused or 
contributed to the veteran's death.  That physician noted the 
presence of multiple disorders that may have caused or 
contributed to the veteran's assessed terminal stroke, 
including hypertension, renal insufficiency, and coronary 
artery disease.  The physician also noted that the veteran 
had fragmental care as a result of his seeking some treatment 
from VA and some from a private internist and a private 
cardiologist, without his obtaining any coordination between 
these care sources.  The physician observed that the veteran 
did not keep consistent VA mental health clinic visits, with 
more than a year having lapsed between his recent appointment 
and the last prior appointment.  This letter made essentially 
the same points as the above-noted VA examiner's January 2003 
report, regarding the absence of any indication of 
significant lithium toxicity, with lithium levels in the 1.5 
to 2.5 mEq/L range generally being associated with mild 
symptoms, and lithium levels as recorded upon VA visits being 
within VA's therapeutic range of 0.6 to 1.5 mEq/L.  The 
physician also noted that the veteran had been found to have 
circulating antiphospholipid antibodies and lupus 
anticoagulant, with these factors predisposing the veteran to 
thrombosis.  The physician concluded that the veteran's 
overall medical status predisposed him to having a stroke, 
and that the ultimately terminal stroke was not caused by his 
somewhat elevated lithium level.  

A review of the March 2002 Shadyside Hospital terminal 
hospitalization records shows that indeed seven other 
disorders were listed prior to lithium toxicity: 
cardiovascular disease, brain stem stroke, hypertension, 
diabetes mellitus, coronary artery disease, antiphospholipid 
syndrome, and bipolar depression.  While the veteran 
presented to the hospitalization with confusion and 
obtundation which generally persisted throughout the 
hospitalization, this was not attributed to lithium toxicity 
in the hospital records, and was also not associated with the 
veteran's service-connected schizophrenic reaction.  Rather, 
signs of stroke were present, including one-sided non-
reactiveness, non-use, and neglect; and reports of several 
recent mini-strokes were also noted.  

A treating diagnosis upon terminal hospital consultation on 
March 16, 2002, was severe bradycardia with possible sick 
sinus syndrome.  That consulting physician suggested a 
possible need of dual chamber pacemakers.  The physician 
noted that the veteran had to be watched "very, very 
closely" in light of his cardiovascular and cerebrovascular 
condition.  

Irregular/ unstable heart rhythms were present during the 
hospitalization of this elderly veteran, and the hospital 
consulted with the veteran's family making use of palliative 
and bioethics resources.  It was the decision of the family 
to elect for no extraordinary measures, and to limit 
treatment to medical measures, not including pressor or 
antiarrhythmics.  Hence, the claimant was a party to or aware 
of private medical care end-of-life decisions involving no 
use of extraordinary measures to control arrhythmia, which 
were unrelated to service or service-connected disability, 
and which may have caused or contributed to the cause of the 
veteran's death.  

On the March 16, 2002 consultation report, a lithium level 
was recorded of 1.9 mEq/L.  Assessments then also included 
coronary artery disease with previous coronary artery bypass 
graft in December 1999; cerebrovascular accident and history 
of transient ischemic attacks; change in mental status and 
obtundation, most likely a metabolic process - rule out 
sepsis or cerebral infarction; diabetes mellitus; 
hypoglycemia (a blood sugar level of 40 was recorded upon his 
being taken to the hospital); left bundle branch block; 
cardiomyopathy with left ventricular ejection fraction of 
approximately 40%; bipolar disorder; moderate carotid 
stenosis; aortic valve sclerosis; mild chronic obstructive 
pulmonary disease; and mild anemia.  Further evaluation and 
testing in the course of the hospitalization resulted in a 
finding of antiphospholipid antibody syndrome.  

The veteran initially presented to the terminal 
hospitalization with marked sinus bradycardia, but a rhythm 
shift to a normal sinus rhythm was recorded by echocardiogram 
(ECG) on March 19, though lateral ST-T abnormalities were 
then present and possibly ischemic.  A cardiac doppler flow 
study showed a dilated left ventricle with concentric 
hypertrophy and a low normal ejection fraction of 53%; a 
calcified aortic valve indicative of heavy sclerosis without 
stenosis; pulmonary hypertension; mild mitral and tricuspid 
regurgitation; lipomatous infiltration of the inter-atrial 
septum; and mitral annular calcification.  Head and brain 
CT's were performed but did not reveal acute cerebral infarct 
or hemorrhage, tough an old lacunar infarct of the right 
basal ganglia was observed.  An electroencephalogram (EEG) 
showed an abnormality of diffuse slowing consistent with 
encephalopathy of a variety of etiologies.  

As the VA examiner explained in his May 2005 addendum report, 
again based on review of the claims folder, the medical 
opinion letter of Dr. Bash was filled with errors, 
misinformation, and inaccuracies.  Among these:  Dr. Bash's 
contention that Valsartan was a diuretic, whereas in fact it 
is an angiotension II type I receptor antagonist approved for 
treatment of hypertension and for treatment of heart failure; 
Dr. Bash ignored relevant medical facts, including the 
presence of poorly controlled hypertension and at times 
elevated glucose levels during the terminal hospitalization, 
the veteran's history of four mini-strokes over the prior 
year, the veteran's presenting symptoms at the terminal 
hospitalization consistent with transient ischemic attack 
stroke and not consistent with lithium toxicity, the 
cessation of lithium treatment during the terminal 
hospitalization, and the absence of any findings of toxic 
effects of lithium in any of the medical treatment records.  
"An opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 VET. APP. 458, 461 
(1993).   Hence, based on the clear and reasoned statements 
of the VA examiner and the supporting medical record, the 
Board agrees that Dr. Bash's opinions were based on 
inaccurate factual premises.  Hence, the Board must afford no 
probative value to the medical opinions of Dr. Bash.  The 
Board notes that Dr. Bash perpetuated these errors, 
misinformation, and inaccuracies as bases for his September 
2005 supplemental statement, and hence that further statement 
also cannot be afforded any probative value.

In that September 2005 supplemental statement, Dr. Bash made 
much of the fact that the veteran had a CT scan that was 
negative four days prior to his death, and contended that 
this was inconsistent with the veteran dying of a stroke.  On 
that basis, he argued again that lithium toxicity contributed 
to his death.  However, this additional argument does not 
change the facts upon which Dr. Bash relied for his opinion 
that lithium toxicity caused or contributed to death.  
Because those facts were inaccurate, Dr. Bash's earlier 
opinion that lithium toxicity caused or contributed to the 
cause of death can still be afforded no probative value.  
Reonal.  Regarding Dr. Bash's latter opinion that a stroke 
did not kill the veteran, the Board notes that Dr. Bash 
presented no medical basis for his opinion that a CT-scan 
four days prior was preclusive of the occurrence of a 
subsequent stroke.  Hence, without further evidence, that 
opinion is of little probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   In any event, that further opinion 
does not further the claim, since it establishes no causal 
association between the veteran's period of service or 
service-connected schizophrenic reaction, and the cause of 
his death.  

Dr. Bash, in the September 2005 statement, also argue that 
the negative head CT scan was "totally compatible with 
lithium toxicity as a major contributor to his demise 
[....]"  This argument amounts to a negative inference.  A 
negative head CT scan is undoubtedly also compatible with any 
myriad other conditions which would not show up on a head CT 
scan.  That fact does not in itself support any causal link 
between elevated lithium levels and the cause of the 
veteran's death.  Hence, it does not support the claim.  

As the VA examiner noted in the May 2005 addendum statement, 
all VA readings taken of the veteran's lithium levels showed 
them to be within normal limits, and readings taken initially 
at his Shady Side terminal hospitalization showed them to be 
only mildly elevated, but still within the norm by VA 
standards.  

The Board notes that the appellant herself has made various 
assertions concerning a causal relationship between treatment 
including with lithium for the veteran's schizophrenic 
reaction, and the cause of the veteran's death.  However, as 
a layperson, she is not qualified to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, in the absence of cognizable (medical) evidence 
of a causal link between the veteran's period of service, his 
service-connected schizophrenic reaction, or any treatment 
for that schizophrenic reaction, and the cause of the 
veteran's death or any condition significantly contributing 
to death, and in view of medical evidence showing multiple 
medical disorders not shown to be related to service or a 
service-connected disorder causing or contributing to the 
cause of death, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.303, 3.312.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Survivors' and Dependents' Educational Assistance (DEA) under 
38 U.S.C. Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability. The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death. Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

At the time of the veteran's death, he was service-connected 
for schizophrenic reaction, with a rating of 70 percent 
assigned since February 1980.  He had claimed entitlement to 
a total disability rating based on unemployability (TDIU) due 
to this service-connected disability, but that claim was 
denied in May 2000, the veteran did not appeal the decision, 
and hence the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  The 
medical record does not reflect that the veteran was 
unemployable 

The veteran was discharged from the Navy on a medical basis 
with the diagnosis of dementia precox.  He was granted 
service connection for the disorder by a September 1944 
rating action assigning a 100 percent disability rating 
beginning June 28, 1943, reduced to 50 percent effective 
August 26, 1944, based on resumed competence.  By a June 1945 
rating action, the rating assigned was reduced to 10 percent 
effect from August 12, 1945.  A September 1949 rating action 
confirmed the 10 percent evaluation then assigned.  In a 
rating action in 1958, the veteran had been rated 100 percent 
disabling for his schizophrenic reaction for a period from 
November 8, 1955 to June 30, 1958, with a reduction to 70 
percent from July 1, 1958.  The record reflects that the 
veteran was hospitalized at VA again for his schizophrenic 
reaction from December 12, 1979 through January 9, 1980, and 
he was again assigned a 100 percent evaluation for that 
period of hospitalization, effective through January 31, 
1980.  The 70 percent evaluation was re-assigned effective 
from February 1, 1980.  The record reflects that the veteran 
had productive employment following these hospitalizations, 
and at no time between February 1980 and his death was he 
found to be completely disabled or unemployable due to his 
service-connected schizophrenic reaction.  

Hence, the claim of entitlement to DEA benefits does not have 
the requisite supporting service connection for the cause of 
the veteran's death, or have supporting service-connected 
disability that was total and permanently disabling at the 
time of death, and the veteran was not unemployable due to 
service-connected disability at the time of death.  As such, 
the claimant does not meet eligibility criteria for those 
benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021.  


The preponderance of the evidence is thus against the claim, 
and, accordingly, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement of service connection for the cause of the 
veteran's death is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


